Citation Nr: 1113883	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  

2.  Entitlement to an increased disability evaluation for the Veteran's hemorrhoids, currently evaluated as 10 percent disabling

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased disability evaluation for the Veteran's lumbar spine degenerative disc disease and degenerative joint disease, currently evaluated as 20 percent disabling, to include consideration of whether a total disability rating based on individual unemployability (TDIU) due to this service-connected disability is warranted.  

5.  Entitlement to an evaluation in excess of 10 percent for the Veteran's right thigh sarcoma residuals for the period on and after November 1, 1997.  

6.  Whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision which established service connection for genital herpes simplex virus evaluated as noncompensable.  

7.  Entitlement to a compensable disability evaluation for the Veteran's genital herpes simplex virus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1979 and from September 1984 to February 1986.  The Veteran served in the Republic of Vietnam.  

In January 1997, the Board of Veterans' Appeals (Board) granted service connection for genital herpes simplex virus.  On February 12, 1997, the Montgomery, Alabama, Regional Office (RO) established service connection for genital herpes simplex virus; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 3, 1993.  In May 1997, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his genital herpes simplex virus.  In March 1998, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In April 1999, the Veteran submitted an Appeal to the Board (VA Form 9).  In June 1999, the RO determined that the Veteran's April 1999 substantive appeal was untimely.  In June 1999, the Veteran submitted a NOD with the RO's June 1999 determination.  

This matter came before the Board on appeal from a September 1999 RO decision which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both a right thigh sarcoma and hemorrhoids; denied service connection for posttraumatic stress disorder (PTSD); and denied an increased evaluation for the Veteran's genital herpes simplex virus.  In July 2002, the Veteran was afforded a videoconference hearing before one of the undersigned Veterans Law Judges.  

In January 2003, the Board determined that additional development of the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right thigh sarcoma and entitlement to service connection for PTSD and a compensable evaluation for the Veteran's genital herpes simplex virus was required.  In February 2003, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hemorrhoids and granted service connection for that disability.  

In March 2003, the RO effectuated the Board's award of service connection for hemorrhoids and assigned a noncompensable evaluation for the period from February 25, 1998, to January 26, 2000, a 20 percent evaluation for the period from January 27, 2000, to April 16, 2002; and a noncompensable evaluation for the period on and after April 17, 2002 for that disability.  In December 2003, the Board remanded the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right thigh soft tissue sarcoma; service connection for PTSD; and a compensable evaluation for the Veteran's genital herpes simplex virus to the RO for additional action.  

In April 2005, the RO denied an increased evaluation for the Veteran's hemorrhoids.  In May 2005, the Appeals Management Center (AMC) tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right thigh sarcoma; granted service connection for right thigh sarcoma residuals associated with herbicide exposure; assigned a 100 schedular evaluation for the period from June 4, 1997, to October 31, 1997, and a 10 percent evaluation for the period on and after November 1, 1997, for that disability; established service connection for Type II diabetes mellitus associated with herbicide exposure; assigned a 20 percent evaluation for that disability; and effectuated that award as of April 29, 2005.  

In February 2006, the RO increased the evaluation for the Veteran's hemorrhoids from noncompensable to 10 percent and effectuated the award as of September 3, 2004.  In September 2008, the RO, in pertinent part, denied an increased evaluation for the Veteran's lumbar spine disability.  In March 2010, the RO granted an effective date of September 3, 2004, for the award of service connection for Type II diabetes mellitus evaluated as 20 percent disabling.  In August 2010, the Veteran was afforded a hearing before one of the undersigned Veterans Law Judges.  

In a September 2010 written statement, the Veteran alleges that he was "awarded service connection for my PTSD on 05/26/2005."  While the Veteran has submitted a copy of a "VACOLS Appeals screen" which reflects such action, the Board observes that a review of the record reveals no evidence of such a grant.  Indeed, service connection for chronic PTSD is first established in the decision below.  

In a March 2010 submission, the veteran raised the issue of entitlement to a convalescent rating, pursuant to 38 C.F.R. § 4.30, based on surgery for his service-connected right upper extremity disability.  This matter has not been adjudicated nor has it been developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The issues of whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision establishing service connection for genital herpes simplex virus evaluated as noncompensable and entitlement to increased evaluations for his lumbar spine degenerative disc disease and degenerative joint disease, right thigh sarcoma residuals, and genital herpes simplex virus are REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The transcript of the August 2010 hearing before the Board reflects that the Veteran expressly withdrew his substantive appeal from the denial of an evaluation in excess of 20 percent for his Type II diabetes mellitus.  

2.  The transcript of the August 2010 hearing before the Board reflects that the Veteran expressly withdrew his substantive appeal from the denial of an evaluation in excess of 10 percent for his hemorrhoids.  

3.  The Veteran served in Southeast Asia including the Republic of Vietnam as a crew chief aboard AC-130 gunship and C-130 aircraft.  

4.  VA psychiatrists have repeatedly diagnosed the Veteran with chronic PTSD secondary to his Vietnam War-related experiences.  


CONCLUSIONS OF LAW

1.  The issue of an evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The issue of an evaluation in excess of 10 percent for the Veteran's hemorrhoids has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

3.  Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Type II Diabetes Mellitus and Hemorrhoids  

At the August 2010 hearing before the Board, the Veteran expressly withdrew his appeal from the denial of both an evaluation in excess of 20 percent for his Type II diabetes mellitus and an evaluation in excess of 10 percent for his hemorrhoids.  A veteran or his accredited representative may withdraw the Veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2010).  The Veteran's substantive appeal from the denial of increased evaluations for his Type II diabetes mellitus and hemorrhoids has been effectively withdrawn.  Therefore, the Board concludes that no allegation of fact or law remains as to either issue.  In the absence of such assertions, the issues should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


II.  Chronic PTSD

In this decision, the Board grants service connection for chronic PTSD.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the VA's duty to notify and assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service or while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The Secretary of the VA has recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that:

Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2010).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served with the Air Force as an aircraft maintenance mechanic and a crew chief aboard AC-130 gunship and C-130 aircraft.  He was noted to have performed several "TDYs" including to remote air strips.  The Veteran's service treatment records reflect that he underwent a June 1971 appendectomy at the 483rd United States Air Force Base Hospital, Cam Ranh Bay, Republic of Vietnam.  

An October 1998 VA psychiatric evaluation conducted by a VA psychiatrist indicates that the Veteran complained of "a sorrow-like feeling" since the Vietnam War.  He reported that he had been "exposed to combat, injured in Viet[nam] War."  The treating psychiatrist determined that the Veteran "satisfies criteria for PTSD/stressor, recur[rent,] intr[usive] mem[ories], avoidance, CNS arousal and depressed affect."  The Veteran was diagnosed with "PTSD with depression."  A June 1999 VA psychiatric evaluation conducted by a VA psychiatrist indicates that the Veteran was diagnosed with "PTSD with insomnia and depression."  

In a January 2001 written statement, the Veteran conveyed that:

As a 43151 ACFT Maint[enance] spec[ialist], my [squadron's] primary mission was to perform constant TDY's to Cam Ranh Bay and Danang AB, Vietnam.  As crew chief of the C-130 Bii-type aircraft, I was deployed on many TDY assignments to Vietnam during the period June 1970-June 1972.  

1.  On one such TDY tour during 1971 to Cam Ranh Bay AB, Vietnam, I had emergency surgery for a ruptured appendix.  While still recovering at the AB hospital, the base came under heavy mortar attacks causing damage to the hospital.  We had to be moved from location to location.  

2.  While on TDY assignment to Danang AB, Vietnam, the base [was] hit several times during TDY, in which I lost several friends and fellow airmen, dates were between 1970-1972.  

3.  While stationed at U-bon AB, Thailand from 1973 to 1974, I was crew chief in C-130 gunships (Specter).  Our mission was to help provide air support and night attacks on Viet-Cong troops.  

At the July 2002 videoconference hearing before the Board, the Veteran testified that he had been stationed in Japan and Thailand; flew into the Republic of Vietnam; and came under rocket attacks while a patient at the Cam Ranh Bay, Republic of Vietnam, military hospital in 1971 and at the Danang, Republic of Vietnam, Air Base.  

An April 2004 VA treatment record states that the Veteran was again diagnosed with PTSD by a VA psychiatrist.  During a VA PTSD screening interview in January 2008, the Veteran reported that he was TDY in Vietnam and that he was a crew chief on a C-130 gunship.  The Veteran report that the hospital in CamRhan Bay was hit by a rocket while he was there and that there were rocket attacks while he was TDY to DaNang Air Base.  It was noted that he met criterion A for a PTSD diagnosis as he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of others and that his response to the trauma involved intense fear, helplessness, or horror.  He met Criterion B as his re-experiencing symptoms involved recurrent nightmares of the trauma and intrusive thoughts or images of the trauma.  He met Criterion C regarding avoidance/numbing as he avoided thoughts/feelings/conversations of trauma, had diminished interest or participation in activities, felt detached or estranged from others and had a restricted range of affect.  He met Criterion D concerning hyperarousal symptoms as he had difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.  He also had depressive symptoms.  PTSD was diagnosed by the VA social worker following the examination.  In February 2008, a VA psychologist saw the Veteran for a PCT psychotherapy intake and treatment planning session.  Following testing, a brief mental examination, and review of the January 2008 screening interview, PTSD and major depressive disorder were diagnosed.  

The Board has reviewed the probative evidence of record, including the Veteran's testimony and written statements on appeal.  The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences while in the Republic of Vietnam.  The Veteran served with the Air Force as a crew chief aboard AC-130 gunship and a C-130 aircraft and was at Cam Ranh Bay, Republic of Vietnam, Air Base on one or more occasions.  In addition, a performance report completed in May 1971 indicated that the Veteran performed TDY at forward operating locations with outstanding results.  The Board finds that his claimed Vietnam War-related stressful experiences are consistent with such service.  The Veteran has been diagnosed with chronic PTSD in accordance with DSM-IV secondary to his Vietnam experiences by treating VA psychiatrists.  The Board finds particularly probative the diagnosis of PTSD that was made by the VA psychologist in February 2008 following a thorough PTSD screening, a review of his reported stressors, and a mental examination.  In the absence of clear and convincing evidence to the contrary, the Board finds that service connection for chronic PTSD is now warranted.  


ORDER

The issue of an increased evaluation for the Veteran's Type II diabetes mellitus is dismissed.  

The issue of an increased evaluation for the Veteran's hemorrhoids is dismissed.  

Service connection for chronic PTSD is granted.  


REMAND

The Veteran asserts that increased evaluations are warranted for his service-connected lumbar spine degenerative disc disease and degenerative joint disease, post-operative right thigh sarcoma residuals, and genital herpes simplex virus.  A VA medical examiner opined in February 2010 that his service-connected lumbar spine disability rendered him unable to secure and follow any form of substantially gainful employment but did not provide a rationale for the opinion.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Initially, the Board observes that the Veteran submitted a NOD with the RO's June 1999 determination that his April 1999 Appeal to the Board (VA Form 9) from a February 12, 1997, rating decision establishing service connection for genital herpes simplex virus evaluated as noncompensable was untimely.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Additionally, the Board observes that the issue is inextricably intertwined with the certified issue of the Veteran's entitlement to a compensable evaluation for his genital herpes simplex virus.  

The clinical record reflects that the Veteran's post-operative right thigh sarcoma residuals encompass symptomatic right lower extremity muscle, neurological, and scar residuals and his lumbar spine disability is manifested by neurological symptoms including lower extremity radiculopathy.  The reports of the April 2008 and February 2010 VA examinations for compensation purposes do not identify the right lower extremity muscles and nerves affected by the Veteran's post-operative right thigh sarcoma residuals and do not specifically delineate the impairment associated with his right thigh sarcoma residuals and his lumbar spine disabilities.  The Veteran has not been afforded a recent VA examination to determine the current disability, if any, associated with his genital herpes simplex virus.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since October 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment records, which are not already of record, pertaining to his lumbar spine degenerative disc disease and degenerative joint disease, post-operative right thigh sarcoma residuals, and genital herpes simplex virus.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after October 2009.  

3.  Then schedule the Veteran for a VA examination to address the current nature of his lumbar spine degenerative disc disease and degenerative joint disease and the post-operative right thigh sarcoma residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should specifically identify all muscle groups and nerves affected by the Veteran's post-operative right thigh sarcoma residuals.  The examiner should set forth detailed findings as to the functional impairment, both muscular and neurological, that is associated with the service-connected disability.  In addition, the examination report should include a full assessment of the scar.   

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's service-connected lumbar spine degenerative disc disease and degenerative joint disease and post-operative right thigh sarcoma residuals with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should conduct range of motion studies and fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  

The examiner or examiners should also address whether there are any neurological abnormalities associated with the service-connected lumbar spine disability and, if so, the severity thereof.  Specifically, is the neurological impairment mild; moderate; moderately severe; severe with marked muscular atrophy; or is there complete paralysis.  

The examiner or examiners should provide an opinion as to whether the Veteran's lumbar spine degenerative disc disease and any associated neurological impairment alone render him unable to secure and follow a substantially gainful occupation.  The Veteran's education, training, and work experience may be considered in rendering the opinion but not his age and nonservice-connected conditions.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  After steps one and two are complete, schedule the Veteran for a VA skin examination to assess the extent of his genital herpes simplex virus.  The examiner should indicate whether there is a scar or scars associated with the condition and if so provide a complete assessment thereof.  The examiner should also address what percentage of the body is involved and whether topical therapy, corticosteroids or other immunosuppressive drugs were required and if so the length of time these therapies were required.  

The examiner should also indicate whether since 1993 the condition has manifested with exfoliation, exudation or itching of an exposed surface or extensive area; whether there is exudation or constant itching, extensive lesions or marked disfigurement; or whether there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or an exceptionally repugnant condition.  The Veteran's statements as to the symptoms he has experienced should be considered by the examiner in providing the opinion.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

5.   Issue a SOC to the Veteran and his accredited representative which addresses the issue of whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision establishing service connection for genital herpes simplex virus evaluated as noncompensable.  

6.  Then readjudicate the issues of an increased evaluation for the Veteran's lumbar spine degenerative disc disease and degenerative joint disease, an evaluation in excess of 10 percent for his right thigh sarcoma residuals for the period on and after November 1, 1997, and a compensable evaluation for his genital herpes simplex virus.  The RO should consider in connection with the increased rating for the lumbar spine disability whether TDIU is warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The provisions of 38 C.F.R. § 4.16 should specifically be set forth and considered.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	KATHLEEN K. GALLAGER	       C. CRAWFORD
	                Veterans Law Judge                                        Veterans Law Judge
          Board of Veterans' Appeals                            Board of Veterans' Appeals



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


